Per Curiam
(on motion for rehearing). By the mandate the cause was remanded for a new trial upon the question as to whether or not the defendant county was guilty of negligence in failing to maintain its engine in a proper condition. The right to a new trial was based upon the proposition that the instruction of the court upon question (4), to the effect that the statute quoted in the opinion required the defendant to maintain upon its smokestack a screen or wire netting, was prejudicial to the defendant. In response to the motion for a rehearing we have reconsidered this matter and are of the opinion that although the statute does not apply to the defendant in the sense that it could be sued for a penalty for failure to conform to its provisions, it does prescribe a standard of care which users of engines are required to observe as a matter of law.
In Kellogg v. Chicago & N. W. R. Co. 26 Wis. 223, the court said:
“Fire is an agent of an exceedingly dangerous and unruly kind, and, though applied to a lawful purpose, the law requires the utmost care in the use of all reasonable and proper means to prevent damage to the property of third persons. This obligation of care, the want of which constitutes negligence according to the circumstances, is imposed upon the party who uses the fire, and not upon those persons whose property is exposed to danger by reason of the negligence of such party.”
*337While this language was used in a case where liability was claimed because of the setting of a fire by a railway engine, it lays- down a general well-recognized principle of law.
In Read v. Morse, 34 Wis. 315, the court said:
“Doubtless a person who employs the element of fire to generate steam for propelling power, or who employs it for any other purpose under circumstances which render it especially dangerous to others, is held to the exercise of more care and caution in its use than is one who employs the same element for a less dangerous purpose. Yet the degree of care required is the same. In either case reasonable care, or, what is the same thing, ordinary care, only, is required. The term ‘reasonable care’ has no fixed, definite signification, but is a relative term. The caution which persons of ordinary prudence would exercise in any given case is ‘reasonable care,’ as the term is used in the law. . . .
“The ‘utmost care’ which the law imposed upon the defendants relates only to the use ‘of all reasonable and proper means’ to avoid damage, and does not extend to all possible precautions against injury.”
It was the contention of defendant that, by extending its smokestack to a height of some seventeen feet and introducing two jets of steam into the stack, sparks were efficiently arrested, and that such a device was a reasonably sufficient spark arrester.
Question (2) was as follows:
“Did the defendant Juneau County, at the time of the fire in question, fail to have its hoist engine properly equipped with a spark arrester reasonably sufficient to prevent the escape of sparks or cinders?”
Upon this question the court instructed the jury:
“The burden of proof in answering this, question is also upon the plaintiffs.
“This is a question of fact to be determined by the jury. It is the contention of the plaintiffs that there was no spark arrester . . . reasonably sufficient to prevent the escaping *338of sparks, that the engine would in fact emit hot cinders or sparks when being used in the operation of the drag line used in connection with said engine.
“On the other hand, it is the contention of the defendant that, while no spark arrester was used, that an extension had been placed on the smokestack of said engine, and that said extended smokestack, due to the live-steam exhaust entering the stack immediately above the flues of the engine, had the same effect as a spark arrester on said engine.
“It is for the jury to determine by its answer to this question whether or not the defendant, Juneau County, failed to have its hoist engine properly equipped with a spark arrester reasonably sufficient to prevent the escape of sparks and cinders. If you find by a preponderance of all the credible evidence in the case that Juneau County did so fail, then your answer to this question should be ‘Yes.’ If you do not so find, then your answer to this question should be ‘No.’ ”
Under this instruction the defendant’s contention was plainly submitted to the jury and the jury’s attention specifically directed to the issue made by the claims of the respective parties. By answering this question “Yes” the jury found that the substituted device was not a reasonably sufficient spark arrester, and under all of the authorities it was negligence as a matter of law for the defendant to operate an engine without a reasonably sufficient spark arrester. There was no screen or netting in the stack in question, so that when the jury found that the lengthening of the stack and the introduction of the steam jets into the stack did not operate as a sufficient spark arrester, they found a failure on the part of the defendant to comply with the standard of care required by the law in the operation of an engine. For reasons already fully stated and elaborated upon in this case, this rule applied to the defendant as an adjoining proprietor.
The court’s erroneous instruction upon question (4), which relates to the exercise of ordinary care, was not prejudicial for the reason that the jury having found, in *339response to questions (2) and (3), that the spark arrester was not reasonably sufficient and that the defendant had knowledge thereof, the defendant failed in the operation in question to exercise ordinary care as a matter of law.
The former mandate is vacated and set aside and the judgment appealed from is affirmed. No costs to be taxed, defendant to pay the clerk’s fees.
Mr. Justice Fritz dissents as to modification of mandate.